 

 

 

 

Case 4:19-cr-00304 Document1 Filed on 04/25/19 in TXSD Page 1 of 9

of Texas
APR 25 2019
UNITED STATES DISTRICT COURT David. Bradley, ¢
SOUTHERN DISTRICT OF TEXAS 4 Terk of Court

HOUSTON DIVISION

UNITED STATES OF AMERICA 8
§
Vv. 8
: IA R- 304
DEVONTE RANSOM, §
BRANDON JOHNSON, §
CHARLES JOHNSON 8
Defendants 8 JUDGE
INDICTMENT
THE GRAND JURY CHARGES THAT:
INTRODUCTION

At all times material to this Indictment, La Miscelanea, is
a Houston, Texas, United States based company engaged in the
business of retail purchase and sales of food and consumer goods
which are shipped in interstate commerce, which sends and receives
money throughout the Unites States and affects interstate
commerce.

At all times material to this Indictment, La Michoacana, is
a Houston, Texas, United States based company engaged in the
business of retail purchase and sales of food and consumer goods

which are shipped in interstate commerce, which sends and receives

Page 1 of 9
 

 

Case 4:19-cr-00304 Document1 Filed on 04/25/19 in TXSD_ Page 2 of 9

money throughout the Unites States and affects interstate
commerce.

At all times material to this Indictment, La Moreliana, is a
San Antonio, Texas, United States based company engaged in the
business of retail purchase and sales of food and consumer goods
which are shipped in interstate commerce, sends and receives money
throughout the Unites States and affects interstate commerce.

At all times material to this Indictment, DolEx Dollar Express
Inc, herein DolEx, is an Arlington, Texas based non-banking
financial business that has stores throughout the United States.
Specifically, in this indictment, DolEx operates a store front
within La Moreliana. DolEx is engaged in the business of non-
banking financial services and operates with United States and
foreign currencies, which travel in interstate commerce and which

affect interstate commerce.

COUNT ONE

Title 18, United States Code, §§ 1951(a)-Interference with
Commerce by Robbery

 

 

On or about January 14, 2019, in the Houston Division of the

Southern District of Texas,

Page 2 of 9
 

Case 4:19-cr-00304 Document1 Filed on 04/25/19 in TXSD_ Page 3 of 9

DEVONTE RANSOM

herein defendant, did knowingly and intentionally obstruct, delay,
and affect interstate commerce and the movement of articles and
commodities in commerce by means of robbery, as the terms
“commerce” and “robbery” are defined in Title 18, United States
Code, §8§§ 1951(b)(1) and (b)(3), in that the defendant did
unlawfully take and obtain the property of La Miscelanea, located
at 5328 Antoine Drive, Houston, Texas, which was in the possession
and custody of an employee of La Miscelanea, namely, United States
Currency, by means of actual and threatened force, violence, and
fear of injury to those in lawful possession of those items.

In violation of Title 18, United States Code, 8§§ 1951(a).

COUNT TWO
Title 18, United States Code, §8§ 924(c) (1) (A) -
Use, Carry, Brandish and Discharge of a firearm during and in
relation to a crime of violence
On or about January 14, 2019, in the Houston Division of

the Southern District of Texas,

DEVONTE RANSOM

herein defendant, did knowingly use, carry, brandish and discharge
a firearm, namely a handgun, during and in relation to a crime of

violence for which they may be prosecuted in a court of the United

Page 3 of 9
 

 

 

Case 4:19-cr-00304 Document1 Filed on 04/25/19 in TXSD Page 4 of 9

States, that being Interfering with Commerce by Robbery, as set
forth in Count One.
In violation of Title 18, United States Code, §§

924 (c) (1) (A) (113), (3) (A).

COUNT THREE

Title 18, United States Code, §§ 1951(a) and §§2 - Aiding and
Abetting Interference with Commerce by Robbery

 

 

On or about February 5, 2019, in the Houston Division of the

Southern District of Texas,

DEVONTE RANSOM and CHARLES JOHNSON
herein defendants, aiding and abetting each other and others
unknown to the Grand Jury, did knowingly and intentionally
obstruct, delay, and affect interstate commerce and the movement
of articles and commodities in commerce by means of robbery, as
the terms “commerce” and “robbery” are defined in Title 18, United
States Code, §§ 1951(b) (1) and (b) (3), in that the defendants did
unlawfully take and obtain the property of La Michoacana, located
at 10092 Veterans Memorial, Houston, Texas, which was in the
possession and custody of an employee of La Michoacana, namely,

United States currency, by means of actual and threatened force,

Page 4 of 9
 

Case 4:19-cr-00304 Document1 Filed on 04/25/19 in TXSD Page 5 of 9

violence, and fear of injury to those in lawful possession of those
items.

In violation of Title 18, United States Code, 8§ 1951(a) and

COUNT FOUR

Title 18, United States Code, §8§ 924(c) (1) (A) and §8§2 -
Aiding and Abetting Use, Carry, Brandish and Discharge of a
firearm during and in relation to a crime of violence

 

 

 

On or about February 5, 2019, in the Houston Division of

the Southern District of Texas,

DEVONTE RANSOM and CHARLES JOHNSON

herein defendants, aiding and abetting each other and others
unknown to the grand jury, did knowingly use, carry, brandish and
discharge a firearm, namely a handgun, during and in relationship
to a crime of violence for which they may be prosecuted in a court
of the United States, that being Aiding and Abetting Interference
with Commerce by Robbery, as alleged in Count Three.

In violation of Title 18, United States Code, §§

924(c) (1) (A) (13), (3) (A), and 2.

Page 5 of 9
Case 4:19-cr-00304 Document1 Filed on 04/25/19 in TXSD_ Page 6 of 9

COUNT FIVE

Title 18, United States Code, §§ 1951(a) and §§2 - Aiding and
Abetting Interference with Commerce by Robbery

 

 

On or about February 17, 2019, in the Houston Division of the
Southern District of Texas,

DEVONTE RANSOM, CHARLES JOHNSON and BRANDON JOHNSON
herein defendants, aiding and abetting each other and others
unknown to the grand jury did knowingly and intentionally obstruct,
delay, and affect interstate and foreign commerce and the movement
of articles and commodities in commerce by means of robbery, as
the terms “commerce” and “robbery” are defined in Title 18, United
States Code, 8§ 1951(b) (1) and (b) (3), in that the defendant did
unlawfully take and obtain the property of La Moreliana, located
at 7306 Tidwell Road, Houston, Texas, which was in the possession
and custody of an employee of La Moreliana, namely, United States
currency, by means of actual and threatened force, violence, and
fear of injury to those in lawful possession of those items.

In violation of Title 18, United States Code, §§ 1951(a) and

Page 6 of 9
 

Case 4:19-cr-00304 Document1 Filed on 04/25/19 in TXSD_ Page 7 of 9

COUNT SIX
Title 18, United States Code, §§ 924(c)(1)(A) and §§2 -
Aiding and Abetting Use, Carry and Brandish of a firearm during
and in relation to a crime of violence
On or about February 17, 2019, in the Houston Division of
the Southern District of Texas,
CHARLES JOHNSON and BRANDON JOHNSON
herein defendants, aiding and abetting each other and others
unknown to the grand jury did knowingly use, carry and brandish
a firearm, namely, a handgun, during and in relationship to a
erime of violence for which they may be prosecuted in a court of
the United States, that being Aiding and Abetting Interference
with Commerce by Robbery, as alleged in Count Five.

In violation of Title 18, United States Code, §§

924(c) (1) (A) (11), (3) (A) and 2.

COUNT SEVEN

Title 18, United States Code, §§ 1951(a) and §§2 ~ Aiding and
Abetting Interference with Commerce by Robbery

 

On or about February 17, 2019, in the Houston Division of the
Southern District of Texas,
DEVONTE RANSOM, CHARLES JOHNSON and BRANDON JOHNSON
herein defendants, aiding and abetting each other and others

unknown to the grand jury did knowingly and intentionally obstruct,

Page 7 of 9
 

Case 4:19-cr-00304 Document1 Filed on 04/25/19 in TXSD Page 8 of 9

delay, and affect interstate and foreign commerce and the movement
of articles and commodities in commerce by means of robbery, as
the terms “commerce” and “robbery” are defined in Title 18, United
States Code, §§ 1951(b) (1) and (b) (3), in that the defendant did
unlawfully take and obtain the property of DolEx, located at 7306
Tidwell Road, Houston, Texas, which was in the possession and
custody of an employee of DolEx, namely, United States currency,
by means of actual and threatened force, violence, and fear of
injury to those in lawful possession of those items.

In violation of Title 18, United States Code, §8§ 1951(a) and

COUNT EIGHT

Title 18, United States Code, §§ 924(c) (1) (A) and §8§2 -
Aiding and Abetting Use, Carry and Brandish of a firearm during
and in relation to a crime of violence

 

 

 

On or about February 17, 2019, in the Houston Division of
the Southern District of Texas,

DEVONTE RANSOM, CHARLES JOHNSON and BRANDON JOHNSON
herein defendants, aiding and abetting each other and others
unknown to the grand jury did knowingly use, carry and brandish
a firearm, namely, a handgun, during and in relationship toa

crime of violence for which they may be prosecuted in a court of

Page 8 of 9
 

 

Case 4:19-cr-00304 Document1 Filed on 04/25/19 in TXSD Page 9 of 9

the United States, that being Aiding and Abetting Interference
with Commerce by Robbery, as alleged in Count Seven.
In violation of Title 18, United States Code, §§

924 (c) (1) (A) (117), (3) (A) and 2.

A TRUE BILL:
Original signature on File

it Nw ee —

FOREMAN OF THE GRAND JURY

RYAN K. PATRICK
United States Attorney

   
  

BY:

   

Erin M.~Eple
Assistant United St
Attorney

Page 9 of 9
